                           Case 2:20-cr-00162-KGB Document 23 Filed 05/18/21 Page 1 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1


                                                                                                                                   18
                                           UNITED STATES DISTRICT COURT ~                                                    A           2021
                                                                                                             JAMES \11
                                                            Eastern District of Arkansas                     By:              cC     ~ -    I{,   CLERK
                                                                           )
               UNITED STA TES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE                                   DEP CLERK

                                  V.                                       )
                       THOMAS JACKSON                                      )
                                                                           )      Case Number: 2:20-cr-00162 KGB
                                                                           )      USM Number: 30721-044
                                                                           )
                                                                           )        KENDRELL COLLINS
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)         1
                                   - - -- - - - - - - - - - - - - - - - - - - - - -- - - - --                                            - - - --
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
18 U.S.C. § 1791(a)(2)            Possession of a Prohibited Object in Prison (Weapon),                     11/14/2019               1

                                  a Class D Felony



       The defendant is sentenced as provided in pages 2 through          _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

Ill Count(s)     2                                      ~ is       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          5/17/2021
                                                                         Date oflmposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge



                                                                         Date
                           Case 2:20-cr-00162-KGB Document 23 Filed 05/18/21 Page 2 of 5
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                    Judgment -   Page   -=2-   of   5
DEFENDANT: THOMASJACKSON
CASE NUMBER: 2:20-cr-00162 KGB

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 10 months to run consecutive to the sentence the defendant is currently serving from the Eastern District of Missouri, 0kt. No.
 4:04CR00020-01.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at                                   D a.m.      D p.m.          on

          D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                        By
                                                                                             DEPUTY UNITED ST ATES MARSHAL
                           Case 2:20-cr-00162-KGB Document 23 Filed 05/18/21 Page 3 of 5

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of _ _ _ __
DEFENDANT: THOMASJACKSON
CASE NUMBER: 2:20-cr-00162 KGB
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution . (check if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                            Case 2:20-cr-00162-KGB Document 23 Filed 05/18/21 Page 4 of 5
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment- Page       4      of      5
 DEFENDANT: THOMASJACKSON
 CASE NUMBER: 2:20-cr-00162 KGB
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                 Fine                  AVAA Assessment*               JVTA Assessment**
TOTALS             $    100.00               $   0.00                    $   0.00              $   0.00                       $   0.00


 D    The determination of restitution is deferred until
                                                         - - - --
                                                                  . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is patd.

Name of Payee                                                    Total Loss***                 Restitution Ordered            Priority or Percentage




TOTALS                                $                          0.00               $                     0.00
                                                                                        ----------


D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the               D    fine    D restitution.
      D the interest requirement for the            D     fine       D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornoiraph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims ofTraffickin° Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 2:20-cr-00162-KGB Document 23 Filed 05/18/21 Page 5 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                           Judgment-Page __5___ of          5
DEFENDANT: THOMAS JACKSON
CASE NUMBER: 2:20-cr-00162 KGB

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     [lJ   Lump sum payment of$           100.00             due immediately, balance due


            •     not later than                                  , or
            •     in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or       D F below; or

B     •     Payment to begin immediately (may be combined with             •   c,     DD, or     D F below); or

C     D     Payment in equal       _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                           (e.g., months or years), to commence _ _ ___ (e .g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e .g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this jud~ment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penatties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several             Corresponding Payee,
      (including defendant number)                        Total Amount                      Amount                       if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine P,rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
